714 N.W.2d 298 (2006)
475 Mich. 866
In re Denial of Petitioner VJT, INC., d/b/a Cyprus Taverna Application for Supplier's License
VJT, Inc., d/b/a Cyprus Taverna, Petitioner-Appellant,
v.
Michigan Gaming Control Board, Respondent-Appellee.
Docket No. 129691. COA No. 260937.
Supreme Court of Michigan.
May 30, 2006.
*299 On order of the Court, the motion for reconsideration of this Court's order of February 27, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.